STRINGER, Judge.
Ronnie Edward Edmondson appeals the summary denial of his motion for postcon-viction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, which the trial court treated as a motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order of denial because the record indicates that Edmondson is not entitled to the jail credit he requested. However, Edmondson may have a meritorious claim of ineffective assistance of counsel. See Blake v. State, 807 So.2d 772, 773 (Fla. 2d DCA 2002). Therefore, we affirm without prejudice to any right Edmondson may have to file a timely, facially sufficient motion for postconviction relief raising such a claim. See id.; Hill v. State, 821 So.2d 1173 (Fla. 2d DCA 2002).
Affirmed.
WHATLEY and CANADY, JJ., Concur.